Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00781-CR

                               Tawana JOHNSON,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR2756
                    Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED December 31, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice